Citation Nr: 1745661	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-28 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include chondromalacia of the left knee with arthritis.

2.  Entitlement to service connection for a left knee disorder, to include chondromalacia of the right knee with arthritis. 

3.  Entitlement to a right shoulder disorder, to include arthritis.


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Entitlement to service connection for a right knee disorder, to include chondromalacia of the left knee with arthritis, is denied.  

Entitlement to service connection for a left knee disorder, to include chondromalacia of the right knee with arthritis, is denied.  

Entitlement to service connection for a right shoulder disorder, to include arthritis, is denied.


FINDINGS OF FACT

The record evidence shows that the Veteran's current disabilities of the bilateral knees and the right shoulder are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disorder, to include chondromalacia of the left knee with arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for establishing service connection a left knee disorder, to include chondromalacia of the right knee with arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for establishing service connection for a right shoulder disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from June 1981 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran filed a timely Notice of Disagreement (NOD) in May 2013 and the RO issued a Statement of the Case (SOC) in October 2013.  The Veteran filed a timely VA Form 9, Substantive Appeal, in October 2013.

In June 2015, the Veteran testified at a Board video hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

In June 2015, the Veteran submitted additional evidence in support of his claims. This submission was accompanied by a waiver RO consideration.  See 38 C.F.R. § 20.1304 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran contends that his current disabilities of the bilateral knees and right shoulder are related to active service.  He essentially contends that in-service injuries caused or contributed to his current bilateral knee and right shoulder disabilities.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent. If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With the exception of arthritis, neither a right ankle disability nor a right shoulder disability is recognized explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a).  Thus, the Board finds that Savage and the theory of continuity of symptomatology is applicable to this appeal.

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The Veteran has a diagnosis of right shoulder bursitis and contusion, diagnosed in 1981, and right shoulder degenerative arthritis, diagnosed in the late 2000s.  The Veteran also has a diagnosis of bilateral knee arthritis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The question for the Board is whether the Veteran's bilateral or right shoulder disability either began during active service, or is etiologically related to an in-service disease or injury.  

Turning to the evidence of record, the Veteran denied a history of any problems related to his right shoulder or his bilateral knees upon entrance to service.  The Veteran's service treatment records show that the Veteran complained of pain in his right shoulder in November 1981.  The assessment was possible torn rotator cuff and probable contusion of the right shoulder.  In January 198- (the year is obscured), the Veteran complained of a dull ache in both knees for four months.  The clinician noted that the knees exhibited mild swelling.  The assessment was chondromalacia patella of the bilateral knees.  The report of medical examination in October 1985 indicated that there were no abnormalities related to the Veteran's lower extremities or upper extremities.  

The Veteran was afforded a VA examination in conjunction with the claims of service connection for a left knee disorder, a right knee disorder, and a right shoulder disorder in March 2013.  During the shoulder examination, the examiner diagnosed the Veteran with right shoulder arthritis.  The examiner noted the Veteran injured his right shoulder in service while playing basketball.  Specifically, the examiner indicated that the Veteran "fell hard" on his right shoulder.  The examiner noted that the Veteran was diagnosed with right shoulder bursitis and contusion at that time.  He was treated with rest and profile for a while, and was back to duty in a "couple" of days.  The examiner indicated that the Veteran was diagnosed with shoulder arthritis in the late 2000's.  The Veteran described daily shoulder pain that is 8 in severity out of 10.  He stated that it is worse after overuse and when the weather is cold, and it is better when he rests, avoid activities, and uses heat, prescriptions and chiropractor care.  Diagnostic testing was performed and degenerative arthritis was found in the right acromioclavicular joint with both superior and inferior spurring, with no other significant osseous abnormalities identified.  

With regard to the bilateral knees, the examiner diagnosed the Veteran with bilateral knee chondromalacia, and indicated that the onset occurred in 1988.  The examiner also noted that the Veteran has arthritis and meniscal tear, which was diagnosed in the late 2000's.  The Veteran stated that he was treated for chondromalacia in his bilateral knees in service.  He reported that he was treated with rest, prescriptions, and wraps.  The examiner noted that the Veteran's rest was "self-limited" and he was back to full duty.  Since service, the Veteran has had progressive symptoms.  He was told he has arthritis within the last 5 years.  He stated that he had an acute worsening of his right knee in 2012, which was found to be a meniscal tear, and he had arthroscopic surgery last year.  He reported daily, constant, and moderately severe pain in his knees.  He stated that his right knee is slightly worse.  He also reported that the pain is worse from prolonged standing, walking, or sitting and is alleviated by rest, heat, lying down, and prescriptions.  

The examiner provided the opinion that it is less likely than not that the Veteran's left knee chondromalacia with arthritis, right knee chondromalacia with arthritis, or right shoulder arthritis was incurred in or caused by the claimed in-service injury, even, or illness.  By way of rationale, the examiner stated that the service medical records show limited conditions without residuals and that the separation physical confirms a lack of residuals.  Additionally, he reasoned that it was not until decades later that the Veteran's current conditions started and were diagnosed.  And finally, he stated that the current knee and shoulder conditions are most likely due to aging and the physical nature of his post-service occupations.  

In September 2013, an examiner provided an addendum opinion regarding the Veteran's bilateral knee conditions.  The examiner reviewed the relevant service treatment records and discussed the Veteran's injury history with the Veteran.  The examiner stated that the Veteran's chondromalacia patella appears to have resolved after several weeks of treatment, and the Veteran returned to full duty with no restrictions.  The examiner indicated that there were no additional complaints of any knee disorders in the service treatment records.  Additionally, the examiner stated that the Veteran's history since 2000 is consistent with a newer injury.  Further, he stated that there is a more than 20 year gap between the current knee disorders and the original knee disorder.  Therefore, he opined that it is less likely than not that the current disorders are related to the "self-limited" disorder that was diagnosed during active duty service.  

In October 2013, the Veteran submitted a statement with his Substantive Appeal in which he stated that the examiner did not review the evidence he brought with him, did not ask for information concerning his active duty injuries, and cut the Veteran off when he tried to discuss the injuries.  

During his June 2015 hearing, the Veteran discussed his knee injuries, which he stated resulted in bed rest, wraps for his knees, and treatment with ibuprofen.  The Veteran stated that he sought private treatment for his knees approximately one year after service.  He stated that he has continued to seek private treatment and that through the years, he has been recommended to get a partial knee replacement.  With regard to his shoulder, the Veteran noted that his first shoulder injury occurred when he was working on an F-18 and attempted to hold a flap up and it landed on his shoulder.  He stated that he thought it was only a "bad bruise" but that the next day he could not move his arm.  He stated that he went to sick call and he was given wraps and told to soak the arm in Ben gay.  He stated that he reinjured it a couple of weeks later while he was playing football; he again went to sick call.  They told that it was not broken, but they noted it might be a torn rotator cuff.  Additionally, the Veteran testified that he sought private treatment for his right shoulder post-service, and that he was treated with medication and shots.  

Private treatment records indicate that the Veteran has sought treatment for his bilateral knee condition, and the records show diagnoses of osteoarthritis, a lateral meniscal tear, as well as moderate chondromalacia changes.  The records indicate that he underwent a left knee debridement of a lateral meniscal tear and debridement of chondromalacia.  

The Veteran was afforded another VA examination concerning his bilateral knee claims in February 2016.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the diagnoses of bilateral knee degenerative arthritis.  The examiner noted that there was no "obvious" injury to the bilateral knees.  The Veteran indicated that he ran a lot and had bilateral knee pain.  He was told that his cartilage had deteriorated.  He had undergone physical therapy but there was no surgery.  The Veteran stated that his knee pain got worse after service; in 1988 he was told that his cartilage had "worn out".  The Veteran indicated that he had right knee pain in 2013 that resulted in a meniscus surgery.  The examiner noted that the service treatment record showed that he was seen in January 198- for bilateral knee pain.  The examiner noted that the enlistment physical from April 1981 and the separation physical from October 1985 were negative for knee problems.  The examiner also noted that there were several service treatment records after the complaints related to his knees and that there was no documentation of the Veteran being seen for the knee problems again while on active duty.  The examiner noted that the Veteran had sought treatment for his knees after service, including in 2012 and 2015.  The examiner provided the opinion that it is less likely than not that the Veteran's right or left knee disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the enlistment physical and separation physical were both negative for bilateral knee problems.  Based on the service treatment records and VA treatment records, the examiner concluded that the Veteran's bilateral knee pain was temporary during active duty, with no residuals.  The examiner indicated that he had no procedures or surgery until October 2012, and that this was not related to his active duty injury.  The examiner stated that the Veteran's bilateral knee degenerative joint disease that was diagnosed in 2013 is age-related.  

The Veteran was also afforded a VA examination for his right shoulder claim in February 2016.  The examiner reviewed the claims file and noted the diagnoses of rotator cuff tendonitis and right shoulder degenerative arthritis.  The examiner stated that the right shoulder condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the enlistment physical was negative for right shoulder problems.  Further, while the examiner noted that there was an injury in November 1981, the Veteran did not continue seeking treatment for his right shoulder after that.  The examiner noted that the Veteran had several service treatment records after the November 1981 injury, but the Veteran's separation physical was negative for right shoulder symptoms.  The examiner also noted that the Veteran did not have any procedures, injections, or surgery related to his right shoulder.  The examiner opined that the degenerative changes in the right shoulder were related to his age, not due to his injury in 1981.  

The Veteran's sister submitted a statement in December 2012 concerning his knees and shoulder.  The statement indicated that the Veteran had told his sister that his right shoulder had "lock up because he had bursitis" and that he was slow to get up and had slow movements.  

The Veteran submitted a statement in March 2016 concerning his claim.  He reported that he did not file a claim related to his knees or shoulder earlier because he did not know he could file a claim for his injuries and was never given his full service medical records.  He also indicated that he did not seek more treatment for his conditions in service because the leaders "frowned upon" what they referred to as "sick bay commandos".  

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right knee disability, a left knee disability, and a right shoulder disability.  The Veteran contends that his current right and left knee disorders, to include chondromalacia with arthritis, and right shoulder arthritis are related to active service.  However, the record evidence does not support his assertions regarding an etiological link between either his current right knee disability, left knee disability, or his right shoulder disability and active service.  It shows instead that, although the Veteran currently experiences disability due to right and left knee arthritis and right shoulder arthritis, none of these disabilities are related to active service or any incident of service.

In this regard, the Board finds the VA examinations and opinions to be highly persuasive to the issue at hand.  A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'" Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (internal quotation marks omitted)).  Here, VA examiners' conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; physical examination; and acknowledgement of the Veteran's lay contentions.  Moreover, the VA opinions, taken together, are accompanied by sufficient explanations and reference to pertinent evidence of record.  The examiners noted the Veteran's history and opined that the current disability is unrelated to the Veteran's period of service, to include the injuries he sustained therein.  By way of explanation, the examiner specifically noted the length of time that passed without complaint after the injuries in service.  In this regard, the Veteran sought treatment for other ailments but did not continue to seek treatment for his knees or shoulder.  Thus, the conclusions of the examiners are consistent with the evidence of record, including service and VA treatment records, which show no complaints or treatment for arthritis or residuals during service, at separation, or for over 25 years after service.  The Board notes that the Veteran has testified that he sought treatment shortly after service for his knees and his shoulder pain.  In this regard, the Board reiterates that the examiners demonstrated a detailed understanding of the record, including the Veteran's statements and testimony, but ultimately concluded that the Veteran's bilateral knee disabilities and right shoulder disability are not related to his period of service.  

The Board acknowledges the Veteran's assertions throughout his appeal that his bilateral knee and right shoulder disabilities are related to his military service, to include as due to the injuries he sustained during his period of active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis or chronic musculoskeletal disabilities, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently-diagnosed bilateral knee disabilities or right shoulder disability are related to his military service requires medical expertise that the Veteran has not demonstrated because such disabilities can have many causes and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral knee disabilities or right shoulder disability is related to his period of service.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease of either knee or the right shoulder manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, although the Veteran has reported continuity of symptomatology, the most probative evidence of record, including objective X-ray testing, shows that the Veteran's arthritis did not develop until many years after service.  Thus, while the Board acknowledges the Veteran's contentions that his arthritis affecting his knees and right shoulder developed in service or shortly thereafter, the most probative evidence of record weighs against his contentions.  

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding that the Veteran's bilateral knee disability or right shoulder disability is a result of service.  The Board has considered the Veteran's assertion that his disabilities are related to service, to include the injuries he sustained during active duty.  However, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's bilateral knee disabilities and right shoulder disability are not a result of his service, to include the injuries he sustained therein.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's right knee disability, left knee disability, or right shoulder disability is related to his military service.  Accordingly, service connection is not warranted for these disabilities on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Counsel

Copy mailed to:  Disabled American Veterans


Department of Veterans Affairs


